Citation Nr: 1716052	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from August 1981 to May 1986 and August 1993 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA), Atlanta Regional Office (RO), in Decatur, Georgia.

This matter was previously before the Board in February 2016 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In the April 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing by live video conference.  In November 2015, the Veteran was notified that he had been scheduled to appear at a Board video conference hearing at the RO in Decatur, Georgia, to be held on December 3, 2015.  This notice was sent to the Veteran at his place of residence in Ramona, California.  The Veteran did not appear for the hearing as scheduled in Decatur, Georgia, on December 3, 2015.

In correspondence received at the VA Claims Intake Center in Newnan, Georgia, on November 28, 2015, the Veteran indicated that he had moved to California, and requested that the hearing be scheduled in California so that he could attend there.

Apparently, this correspondence was not associated with the Veteran's claims file prior to the date of the scheduled hearing or the February 2016 Board Remand, and when the Veteran did not appear for the hearing, it was concluded that he failed to appear.  However, review of the documents currently of record clearly reveals that the Veteran had requested that the hearing be rescheduled prior to the date of the hearing to a location proximate to his current domicile. 

Under these circumstances, the Board finds that there remains an outstanding request for rescheduling of the Veteran's Board video conference hearing.  See 38 C.F.R. § 20.704 (c) (2016).  As the AOJ schedules Board video conference hearings, a remand for rescheduling of the requested Board video conference hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule the Veteran for a Board video conference hearing at a location proximate to his current domicile in accordance with his request, notifying him of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b)(2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




